Poch, J. This claim arises out of a criminal offense which occurred on August 3,1975, at 5010 South Wood Street, Chicago, Illinois. The Claimant seeks compensation pursuant to the provisions of the “Crime Victims Compensation Act,” hereafter referred to as the Act (Ill. Rev. Stat., Chapter 70, Section 71 et seq.). Based on the investigatory report of the Attorney General of the Court denying the claim on March 2, 1977, on the ground that the Claimant’s injury was attributable to his wrongful act. The Claimant objected to this order and the claim was assigned to a Commissioner Leo J. Spivack, where the following facts were established by a preponderance of the evidence. The Claimant was the victim of a violent crime as defined in Section 2(c) of the Act, to wit: Aggravated Battery (Ill. Rev. Stat., Chapter 38, Section 12-4). While the Claimant incurred medical and hospital expenses as the result of his injury the Claimant suffered his injury as the result of his wrongful act. The evidence is uncontradicted that the Claimant had been drinking with friends and gone to Cornell Park after it had been closed to the public and had entered the pool when it was closed in violation of Park District Ordinances. While unlawfully on the premises the Claimant and his friends were involved in an altercation with other persons which led to Claimant’s injuries. Section 3(f) of the Act provides that a person is entitled to compensation under the Act if the injury was not substantially attributable to the victim’s wrongful act or substantial provocation of the assailant. The Claimant has not proved that he is entitled to compensation under the Act. His injury is substantially attributable to his wrongful acts. Therefore his claim must be denied. It is hereby ordered that the Order of March 2,1977 denying the claim of Louis A. Bunna shall stand and the claim of Louis A. Bunna be and is hereby denied.